DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in response to the amendment filed on 7/14/2022.
Claims 1, 3, 6-10, and 16 have been amended.
Claims 1-3, 5-11, 13, 14 and 16-20 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-14 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:  The claims are directed toward a system (claim 1), method (claim 10), and non-transitory computer readable medium (claim 16). The claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 USC 101.
Step 2A prong 1: The claims generally are directed toward a manner of identifying an audience for a marketing campaign (paragraph [0001] spec) by looking at user identifiers for a time period and item class and using statistical modeling of historical transaction data to determine a likelihood of conversion. Finally an audience is determined based on users with a conversion value that exceeds a threshold. Other than reciting generic computing components nothing in the claims preclude the steps from being practically performed in the human mind or with pen and paper. A human being could receive a request that identifies a time period and item class, retrieve user identifiers based on the time and items class, apply a statistical model to historical transaction data to determine a conversion value (math), and determine an audience based on the conversion value exceeding a threshold. If a claim under its broadest reasonable interpretation, covers performance of the limitations by the human mind or with pen and paper but for generic computer components, then it falls within the Mental Process grouping of abstract ideas. Further, the claims are directed to certain methods of organizing human activity. As noted above, the claims are directed to a process for selecting an audience for an advertising campaign. Such operations are directed to commercial interactions in the form of advertising, marketing or sales activities and behaviors. The claim limitations, when considered both individually and as an ordered combination, are directed to an abstract idea. The following limitations are considered as merely descriptive of abstract concepts:
storing historical transaction data based on communications between each user of the plurality of users and the system, the historical transaction data characterizing a of plurality of transactions of the plurality of users and including information indicating for each transaction of the plurality of transactions, (i) an instance, one of the plurality of users, interacted with one of a plurality of items with a corresponding computing device, (ii) an associated time of the transaction, (iii) an associated user identifier of the user of the plurality of users making the transaction, and (iv) an associated purchased item class associated with each of the plurality of items associated with the transaction, wherein at least the associated time is expressed in a uniform way across each transaction of the plurality of transactions; receive a request identifying a requested future time period and a requested item class; retrieve a set of user identifiers of a plurality of user identifiers based on a time period prior to and associated with the requested future time period and the requested item class, each of the set of user identifiers corresponding to a different user; generate training transaction data of a first time period associated with the requested future time period; during a second time period, generate a trained statistical model using training transaction data; for each of the set of user identifiers and during a third time period prior to the requested future time period, determine a conversion value, based at least in part on the time period and the requested item class, by applying the trained statistical model to historical transaction data associated with each of the set of user identifiers; determine a first audience set comprising a first subset of user identifiers of the set of user identifiers with the conversion value falling within a first range of threshold values, and a second audience set comprising a second subset of user identifiers of the set of user identifiers with the conversion value falling within a second range of threshold values; based on the conversion value of each user identifier of the first audience set and each user identifier of the second audience set, determine a targeted advertisement of a first type for each user identifier of the first audience set and a targeted advertisement of a second type for each user identifier of the second audience set, the first type and the second type each corresponding to a particular level of specificity associated with the requested item class; implement a first set of operations that causes presenting the targeted advertisement of the first type to each user identifier of the first audience set, and implement a second set of operations that causes presenting the targeted advertisement of the second type to each user identifier of the second audience set
The dependent claims merely further limit the abstract idea. The following limitations are considered as merely descriptive of abstract concepts:
Identify the first range of threshold values based on  budget data (claim 2); wherein the targeted advertising is presented during the requested future time period (claim 3); send a response message identifying the first audience to the operator (claim 5); wherein the first time period is prior to the requested future time period associated with the plurality of user identifiers (claim 6); wherein the future requested time period is a seasonal time period (claim 7); wherein the requested future time period is a non-seasonal time period and the first time period is earlier than that of the historical transaction data, the historical transaction data is of a historical time period subsequent to the training transaction period and prior to the requested future time period (claim 8); wherein the requested future time period is a non-seasonal time period and the first time period is of a time immediately prior to the historical transaction data (claim 9); wherein the data comprises transaction data organized by times, item classes, and the plurality of user identifiers (claim 11); wherein the historical transaction data is retrieved (claim 12); wherein the request identifies an additional time period and an additional item class, and wherein the computing device is configured to retrieve, from the data, the set of user identifiers based on the both the requested future time period and the additional time period, and both the requested item class and the additional item class (claim 13); identifying the first range of threshold values based on budget data from the operator (claim 14); identify the first range of threshold values based on budget data from the operator (claim 17); wherein the trained statistical model expresses a logistic regression (claim 18); wherein the trained statistical model is trained using either supervised learning, unsupervised learning, or reinforcement learning (claim 19); wherein the requested future time period and the requested item class are received (claim 20).
Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims recite the additional elements of a user computing device with application, operator computing device, communication interface configured to communicate with a computing device associated with an online platform, datastore, a memory resource storing instructions, at least one processor operatively coupled with the data store and memory resource, device with application, datastore (claims 1 and 10), non-transitory computer readable medium (claim 16), network (claim 20), machine learning, and one or more networks. The additional elements merely include instructions to implement the abstract idea using generic computing components. The generic computing components act only as a tool to implement the abstract idea. Further, such generic computing components provide no more than a general link to a particular technological environment or field of use (i.e. on a computer). Further, under broadest reasonable interpretation, machine learning is merely an iterative process of analyzing data and updating a model. Additionally machine learning appears to be at best tangentially related to the invention and the claims merely recite a high level generic reference to machine learning and thus is further considered as insignificant extra solution activity. Accordingly, the additional elements, when considered both individually and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with regard to integration into a practical application, the additional elements of computing device with application, operator computing device, communication interface configured to communicate with a computing device associated with an online platform, datastore, a memory resource storing instructions, at least one processor operatively coupled with the data store and memory resource, non-transitory computer readable medium, one or more networks, and machine learning amount to no more than mere instructions to apply the exception using generic computing components and provide no more than a general link to a computing environment. Mere instructions to apply an exception using generic computing components cannot provide an inventive concept. The claim limitations, when considered both individually and as an ordered combination, are not patent eligible.
The independent claims 1, 10, and 16 and claim 19 includes generic recitations of machine learning and types of machine learning. The generic recitation to  machine learning  and types of machine learning provide a general link or field of use (i.e. machine learning). At the time of the invention, machine learning and the three types of machine learning were well-understood, routine, and conventional (See https://towardsdatascience.com/types-of-machine-learning-algorithms-you-should-know-953a08248861 - list of commonly used algorithms for supervised learning, unsupervised learning, and reinforcement learning – 2017; https://www.analyticsvidhya.com/blog/2017/09/common-machine-learning-algorithms/ - commonly used machine learning algorithms – 2017; https://machinelearningmastery.com/machine-learning-is-popular/ - popularity of machine learning – 2013; https://www.datanami.com/2017/05/10/machine-learning-deep-learning-ai-whats-difference/ - machine learning is widely used particularly supervised and unsupervised – 2017; https://web.archive.org/web/20160503195128/http://www.sas.com/en_us/insights/analytics/machine-learning.html - common uses and popularity of machine learning including uses in marketing and sales including supervised, unsupervised, and reinforcement.- 2016)
Claim 20 includes a network for sending information. A generic network which allows for sending and receiving information provides a general link to a particular field of use or technological environment (i.e online). Further, sending and receiving data over a network is well-understood, routine, and conventional (See MPEP 2106.05(d) - i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
	As a result the claims are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 1, 3, 5-13, 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2016/0125456) in view of Srivastava et al (US 2016/0063538) in further view of Patel et al (US 2014/0100959)

As per claims 1, 10, and 16:

Wu teaches A system, computer implemented method performed by a computing device, and a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor, cause a device to perform operations comprising: 
A communication interface configured to communicate with, over one or more networks, a computing device of each user of a plurality of users associated with an online platform, and a computing device of an operator  (Fig 2; paragraphs [0039], [0099]-[0102]) A datastore storing historical transaction data based on communications between the computing device of each of the plurality of users and the system, the historical transaction data characterizing a plurality of transactions of the plurality of users, (paragraphs [0039], [0043], [0047]- [0049], [0061], [0073] A consumer 220 may possess a user device 225, e.g., an iPhone™ or Android™ smartphone, tablet computer, laptop, desktop computer, wearable devices, etc. The consumer 220 can have access 210c to a set of outlets 215 at which products can be purchased. The outlets can be physical store locations or can be virtual locations accessed, for example, via the Internet, via mail order, etc. The user device 225 can provide 210e data directly (or indirectly through an intervening system) to the contextual advertising system 205 using monitoring tools, self-reporting by the user, etc. Such data can include records of application purchases, position information, contact information, social network postings, etc. The outlets 215 can also report 210b purchases, engagement, inventory, and other reference data regarding their stores and customers, etc. to the system 205. Finally, various other third party sources 235 can also be relied upon to provide information 210f to the system 205. The system can also collect point of sale information 310, such as past sales information from different retail organizations directly (rather than, e.g., via a data broker). The historical sales information can include sales by different categorical levels (e.g. department, category, sub-category, brand, stock keeping units, etc.) by household and shopping baskets, quantities, prices, locations, the times at which products sold, etc. The system can also collect various reference data 315 directly from these retail organizations. The reference data can include, e.g., such data as the current inventory levels at various retail locations, information about households and consumers in certain physical locations, general textual or graphical descriptions of products or services, etc. Once the data has been received by the system 205, the system processes and stores the data in a manner that allows the data to be accessed via various indices. A contextualization module 350 can store the data organized by product (e.g., as identified by a unique product identification code, UPC), or shopper or device (e.g., as identified by a unique identifier that can be linked to an individual consumer or household). Various indices 375 are constructed for the data to facilitate analysis of the sales patterns and history, engagement patterns and history, impact of past events, trends, etc. A "Person" asset can represent the one-to-one nature of an advertising relationship. The "Person" asset can be indexed to actual consumers using an identifier, to protect the consumers' privacy. For example, a person can be represented by a loyalty card, a household address, an email, a mobile or user device ID, etc. Fig. 7 is a three-dimensional plot of an example segmentation result using contextual data as may be generated by the system. In the example, a population 715 of 3600 individuals is depicted, with each circle 720a, 720b representing a hundred individuals. The population is to be segregated based upon each individual's general proclivity to purchase a given subcategory of product in a given time period.) including information indicating for each transaction of the plurality of transactions, (i) an instance, one of the plurality of users, interacted with one of a plurality of items with a corresponding computing device (paragraphs [0021], [0066] For example, contextual data can include, but is not limited to, data pertaining to products purchased or sold, places associated with a purchase or sale, and persons involved in the purchase or sale transaction. The system can also collect other contextual data surrounding the interaction of the consumer with the product, such as engagement information, impression and loyalty information, or other similar types of data. The system can also determine various behavioral insights from past contextual data patterns. For example, the system can identify associations within shopper behavioral data. Such behavioral data can include purchase (e.g. sales velocity, sales frequency, etc.), engagement (e.g. email open, offer redemption, Facebook `like`, Twitter re-tweet, etc.) and impression (e.g. traffic counts, facing recognition in front of signage, etc.) features. In an example SQL implementation, a JOIN operation can be used to search fields appearing in each of the product, place, and person tables. In this manner, datasets can be combined that feed into predictive analytics algorithms to construct various contextual insight indices 375. This can be used to support campaign planning, targeting, personalization and reporting as described in FIGS. 3A and 3B herein.) (ii) an associated time of the transaction (paragraph [0023], [0024] Accordingly, in addition to capturing the underlying data (e.g., an identification of a purchased product), in some embodiments the system associates a timestamp with each piece of collected data. The system can also associate location information with each piece of collected data. Associating a timestamp and a location with the contextual data allows the system to subsequently improve the selection of the most relevant audience and therefore improve advertising campaign targeting as described herein. For purposes of comparison and use of dissimilar contextual data, the system can convert received timing information so that the timing information of all contextual data is based on a common time base. For example, timing data from different time zones can be normalized to a specified time zone, or to an arbitrary centralized format. The system also uses a common notation for the location, such as zip code, address, or GPS coordinates.) (iii) an associated user identifier of the user of the plurality of users making the transaction (paragraphs [0047]- [0049], [0061], [0073] A contextualization module 350 can store the data organized by product (e.g., as identified by a unique product identification code, UPC), or shopper or device (e.g., as identified by a unique identifier that can be linked to an individual consumer or household. Various indices 375 are constructed for the data to facilitate analysis of the sales patterns and history, engagement patterns and history, impact of past events, trends, etc. A "Person" asset can represent the one-to-one nature of an advertising relationship. The "Person" asset can be indexed to actual consumers using an identifier, to protect the consumers' privacy. For example, a person can be represented by a loyalty card, a household address, an email, a mobile or user device ID, etc. Fig. 7 is a three-dimensional plot of an example segmentation result using contextual data as may be generated by the system. In the example, a population 715 of 3600 individuals is depicted, with each circle 720a, 720b representing a hundred individuals. The population is to be segregated based upon each individual's general proclivity to purchase a given subcategory of product in a given time period.)  (iv) an associated purchased item class associated with each of the plurality of items associated with the transaction, wherein at least the associated time is expressed in a uniform way across each transaction of the plurality of transactions (paragraphs [0023], [0024], [0043], [0059], [0073], [0085] Accordingly, in addition to capturing the underlying data (e.g., an identification of a purchased product), in some embodiments the system associates a timestamp with each piece of collected data. For purposes of comparison and use of dissimilar contextual data, the system can convert received timing information so that the timing information of all contextual data is based on a common time base. For example, timing data from different time zones can be normalized to a specified time zone, or to an arbitrary centralized format. The system also uses a common notation for the location, such as zip code, address, or GPS coordinates. The system can also collect point of sale information 310, such as past sales information from different retail organizations directly (rather than, e.g., via a data broker). The historical sales information can include sales by different categorical levels (e.g. department, category, sub-category, brand, stock keeping units, etc.) by household and shopping baskets, quantities, prices, locations, the times at which products sold, etc.) FIG. 5 is a block diagram depicting various "Product-Place-Person" data consolidations as can be implemented in some embodiments. As depicted, a contextual dataset can be constructed in some embodiments based on 3 primary assets--"Product", "Place" and "Person" 505. Each of these assets can cover a broad set of variations. For example, a "Product" asset can be indexed at different aggregation levels based on different retail organizations' taxonomies for their product data or by an international standard organization such as GS1 Global Product Classification (GPC). Such variations could include, but are not limited to, department (in which the product is sold), product category, product subcategory, product brand, SKU (stock unit), etc. The population is to be segregated based upon each individual's general proclivity to purchase a given subcategory of product in a given time period.) a memory resource storing instructions (paragraphs [0099]-[0102]); at least one processor operatively coupled with the datastore and memory resource, the at least one processor configured to execute the instructions to (paragraphs [0099]-[0102], Fig 14): receive, from the computing device of the operator and over the one or more netwroks, a request identifying a requested future time period and a requested item class (paragraph [0046] The system 205 also receives information about a desired campaign goal 320 from, e.g., an advertiser. The campaign goal can include a timeframe for a campaign (time period), a product or set of products (e.g., a product category (item class) for a campaign, and one or more channels and touchpoints through which the campaign is to be distributed.) retrieve, from the datastore, a set of user identifiers of a plurality of user identifiers based on a time period prior to and associated with the requested future time period and the requested item class, each of the set of user identifier corresponding to a different user (paragraphs [0047]- [0049], [0061], [0073] A contextualization module 350 can store the data organized by product (e.g., as identified by a unique product identification code, UPC), or shopper or device (e.g., as identified by a unique identifier that can be linked to an individual consumer or household). Various indices 375 are constructed for the data to facilitate analysis of the sales patterns and history, engagement patterns and history, impact of past events, trends, etc. A "Person" asset can represent the one-to-one nature of an advertising relationship. The "Person" asset can be indexed to actual consumers using an identifier, to protect the consumers' privacy. For example, a person can be represented by a loyalty card, a household address, an email, a mobile or user device ID, etc. Fig. 7 is a three-dimensional plot of an example segmentation result using contextual data as may be generated by the system. In the example, a population 715 of 3600 individuals is depicted, with each circle 720a, 720b representing a hundred individuals. The population is to be segregated based upon each individual's general proclivity to purchase a given subcategory of product in a given time period. In the depicted example, sets 710a, 710b, and 710c of population clusters (or micro-segments) are shown for "Product Subcategory A". Each set is illustrated as a stacking of population clusters to reflect the total or partial ordering of the clusters in each set. Each cluster within each set 710a, 710b, and 710c reflects a group of individuals that are likely to purchase a product that falls within the corresponding product subcategory. For example, on the first of January, the population generally consists of two clusters as reflected by the set 705a. The first cluster may indicate a portion (e.g., six hundred individuals) of the population with a 95% or higher likelihood of purchasing a product. The second cluster (e.g., comprising three thousand individuals) may reflect the remainder of the population. Finer gradations may be possible. For example, on the second of January, six clusters were identified as reflected by the set 705b. The six identified clusters, may represent, e.g., the portions of the population with likelihoods of: >=0.95; <0.95 and >=0.85; <0.85 and >0.75; <0.75 and >=0.65; <0.65 and >=0.55; and <0.55 of purchasing the product subcategory. The granularity and consequent number of clusters may be based upon thresholds set by a machine learning practitioner, by an advertisement planner, or by the system) generate training transaction data of a first time period associated with the requested future time period (paragraphs [0054], [0055] In general, each data feed can be represented as a variable before the system 205 applies. Machine learning methods can be applied to this dataset at block 410 to determine correlations between these variables. The machine learning methods can consequently identify the variables' influence including their ability to trigger statistically significant changes in consumer behavior. For example, as an ultraviolet (UV) index becomes higher, one may naively infer that sunscreen products should be promoted. However, after applying the machine learning predictive modeling, the system may discover that a very high UV index (8, 9, 10) and even an extreme UV index at 11 do not generate more sales of sunscreen products in, e.g., Miami, Fla. However, a modestly high UV index (6, 7) may generate more sales of sunscreen in Seattle, Wash. The system may also determine that when a very high UV index (8) was reached, sunscreen products may be selling at an usually high rate in Seattle. As demonstrated by this example, the machine learning may be specifically configured to recognize outliers and irregular behavior associated with contextual patterns.)
implement a machine learning process that generate a trained statistical model using training transaction data associated  (paragraph [0067], [0073], [0075] The data processing can contextualize raw, often noisy data into a clean Product-Place-Person asset 520 and apply machine learning algorithms to generate micro-segments. The micro-segments group similar shoppers by their behaviors under various contextual conditions for planning and targeting. A micro-segment is a subset of a population (households, individual persons, etc.) identified using contextual data, which indicates the subset's relative proclivity for responding to a product or product segment at a time and/or location as compared to another subset. For example, a population may be divided into several micro-segments for a given day, the micro-segments arranged in a total order to reflect the most responsive and least responsive customers in the population (although a more general partial ordering of the segments may be possible in some embodiments). The response may be a conversion (e.g., a product purchase) or another advertisement campaign related task (e.g., the population member's receptivity to advertising, ability to virally spread new of a product, etc.). Each micro-segment may have an associated score which reflects the relative proclivity of the population subset represented by that micro-segment to respond in the desired fashion.) for each set of user identifiers, and during a third time period prior to the requested future time period, determine a conversion value, based at least in part on the time period and the requested item class, by applying the statistical model to the historical transaction data associated with each of the set of user identifiers (paragraph (paragraph [0021]-[0023], [0026], [0056], [0067], [0068], [0061], [0067], [0071], [0073], [0081], [0082] Once the dataset of contextual insights data has been constructed, the dataset is used for purposes of identifying audience segments to target for advertising campaigns. Segments are generated by the system based on time and location which allows targeting to identify the intended audience more precisely based upon campaign timing and location. Using geographic, demographic, or certain other advertising campaign criteria that is received from a user, the system identifies various audience micro-segments that would be more susceptible to the advertising campaign at the specified time and locations. These audience micro-segments can be associated with scores indicating the likelihood of individuals within the micro-segments purchasing a given product or service. By building the targeted audience based on micro-segments, the system enables the user to target only those individuals that have demonstrated a propensity to purchase the advertised product at the time and location of the offering. At block 415, the system segments the consumer data into population clusters for different time periods (e.g., a "dynamic micro-segment" as may be found in a cluster of one of sets 710a-c). Once the population clusters have been determined, at block 420, the system can consider the constraints and exposure goals for a particular advertisement campaign. For example, an advertiser may wish to generate 20,000 exposures across a three month time frame for a beverage product in the Pacific Northwest. The response may be a conversion (e.g., a product purchase) or another advertisement campaign related task (e.g., the population member's receptivity to advertising, ability to virally spread new of a product, etc.). Each micro-segment may have an associated score which reflects the relative proclivity of the population subset represented by that micro-segment to respond in the desired fashion. These contextual indices indicate a likelihood of repeated behaviors under similar contextual conditions (e.g. likely purchase or engagement under cold weather by time and location). These contextual indices can represent predictive behavioral patterns and contextual insights and can be stored as part of the joined 3P Asset 660. In the example, a population 715 of 3600 individuals is depicted, with each circle 720a, 720b representing a hundred individuals. The population is to be segregated based upon each individual's general proclivity to purchase a given subcategory of product in a given time period. In the depicted example, sets 710a, 710b, and 710c of population clusters (or micro-segments) are shown for "Product Subcategory A". Each set is illustrated as a stacking of population clusters to reflect the total or partial ordering of the clusters in each set. Each cluster within each set 710a, 710b, and 710c reflects a group of individuals that are likely to purchase a product that falls within the corresponding product subcategory. For example, on the first of January, the population generally consists of two clusters as reflected by the set 705a. The first cluster may indicate a portion (e.g., six hundred individuals) of the population with a 95% or higher likelihood of purchasing a product. The second cluster (e.g., comprising three thousand individuals) may reflect the remainder of the population. Finer gradations may be possible. For example, on the second of January, six clusters were identified as reflected by the set 705b. The six identified clusters, may represent, e.g., the portions of the population with likelihoods of: >=0.95; <0.95 and >=0.85; <0.85 and >0.75; <0.75 and >=0.65; <0.65 and >=0.55; and <0.55 of purchasing the product subcategory. The granularity and consequent number of clusters may be based upon thresholds set by a machine learning practitioner, by an advertisement planner, or by the system) determine a first audience set comprising a first subset of user identifiers of the set of user identifiers with a conversion value falling within a first range of threshold values, and a second audience set comprising a second subset of user identifiers of the set of user identifiers with the conversion value falling within a second range of threshold values (paragraphs [0021]-[0023], [0026], [0056], [0067], [0068], [0061], [0067], [0071], [0073], [0081], [0082] Segments associated with scores exceeding a threshold may be added to the targeted audience. Audience micro-segments having scores that fall below the threshold may be excluded from the targeted audience. By building the targeted audience based on micro-segments, the system enables the user to target only those individuals that have demonstrated a propensity to purchase the advertised product at the time and location of the offering. n the depicted example, sets 710a, 710b, and 710c of population clusters (or micro-segments) are shown for "Product Subcategory A". Each set is illustrated as a stacking of population clusters to reflect the total or partial ordering of the clusters in each set. Each cluster within each set 710a, 710b, and 710c reflects a group of individuals that are likely to purchase a product that falls within the corresponding product subcategory. For example, on the first of January, the population generally consists of two clusters as reflected by the set 705a. The first cluster may indicate a portion (e.g., six hundred individuals) of the population with a 95% or higher likelihood of purchasing a product. The second cluster (e.g., comprising three thousand individuals) may reflect the remainder of the population. Finer gradations may be possible. For example, on the second of January, six clusters were identified as reflected by the set 705b. The six identified clusters, may represent, e.g., the portions of the population with likelihoods of: >=0.95; <0.95 and >=0.85; <0.85 and >0.75; <0.75 and >=0.65; <0.65 and >=0.55; and <0.55 of purchasing the product subcategory. The granularity and consequent number of clusters may be based upon thresholds set by a machine learning practitioner, by an advertisement planner, or by the system) based on the conversion value for each user identifier of the first audience set and each user identifier of the second audience set {determine user segments}  (paragraphs [0021]-[0023], [0026], [0056], [0067], [0068], [0061], [0067], [0071], [0073], [0081], [0082] Segments associated with scores exceeding a threshold may be added to the targeted audience. Audience micro-segments having scores that fall below the threshold may be excluded from the targeted audience. By building the targeted audience based on micro-segments, the system enables the user to target only those individuals that have demonstrated a propensity to purchase the advertised product at the time and location of the offering. n the depicted example, sets 710a, 710b, and 710c of population clusters (or micro-segments) are shown for "Product Subcategory A". Each set is illustrated as a stacking of population clusters to reflect the total or partial ordering of the clusters in each set. Each cluster within each set 710a, 710b, and 710c reflects a group of individuals that are likely to purchase a product that falls within the corresponding product subcategory. For example, on the first of January, the population generally consists of two clusters as reflected by the set 705a. The first cluster may indicate a portion (e.g., six hundred individuals) of the population with a 95% or higher likelihood of purchasing a product. The second cluster (e.g., comprising three thousand individuals) may reflect the remainder of the population. Finer gradations may be possible. For example, on the second of January, six clusters were identified as reflected by the set 705b. The six identified clusters, may represent, e.g., the portions of the population with likelihoods of: >=0.95; <0.95 and >=0.85; <0.85 and >0.75; <0.75 and >=0.65; <0.65 and >=0.55; and <0.55 of purchasing the product subcategory. The granularity and consequent number of clusters may be based upon thresholds set by a machine learning practitioner, by an advertisement planner, or by the system) 
	Wu teaches identifying different subsets of users based on probability of converting (as noted directly above) and using the subsets to determine a target audience and providing advertisements to the target audience. (paragraphs [0021]-[0023], [0026], [0050],[0051], [0056], [0067], [0068], [0061], [0067], [0071], [0073], [0081], [0082] Once the desired audience 355 is identified by the targeting module 325, the system can access the stored contextual insights 375 and combine them with real-time or near real-time context 385 to produce a set of products or messages that are relevant to an audience set (e.g., in a one-to-many marketing scenario). Similarly, a personalization module 330, working independently or in conjunction with targeting module 325, can access the stored contextual insights 375 to identify a particular product from the selected product or products to target to each consumer or consumer household within the targeted audience (i.e. one-to-one marketing scenario). For example, the personalization module 330 can determine that household "A" should be targeted with the particular salty snack "pretzels" from within the specified product category. As will be described in additional detail with respect to FIGS. 7 and 8, the selection of the optimum audience to target can rely upon the time and location at which the advertisements will be presented. A scheduling/arbitration module 335 receives the recommendations from the targeting and personalization modules and schedules appropriate advertisements and arbitrate conflicts within or across the various channels 340 (also referred to as "touchpoints") specified by the campaign. Though depicted here separately from the system 205 (as the domain expertise for each channel may often be distinct from the systems' functions), in some embodiments, the system 205 may integrate various channel communication functionality. To the extent that scheduling or channel conflicts arise, the scheduling/arbitration module 335 reconciles the desired channels across or between various campaigns. For example, a retail organization may want to run a digital coupon campaign to target its customers via weekly email on their mobile devices when they shop in or near the retail organization's store. The retail organization may wish to issue 10 eligible one-time redeemable coupon offers that are highly relevant to a particular shopper as determined by targeting module 325 and/or personalization module 330. Due to the constraint of each touchpoint's message display real-estate, in some embodiments the scheduling/arbitration module 335 can anticipate the display limitations, and only select 2 coupons to be embedded in the weekly email and 1 coupon on the mobile devices. Furthermore, after the shopper in the store has redeemed the coupon previously presented on the shopper's mobile device, the scheduling/arbitration module 335 can identify a different coupon to present next time (since the previously selected coupon will no longer be relevant). The performance of campaign advertisements and responses delivered via different channels may be measured by the system 205, the retail organizations 215 or third parties 235, and used as feedback by the system to improve the targeting and personalization algorithms.)
Wu does not expressly teach providing advertising of different types to different subsets.
Srivastra teaches determine a targeted advertisement of a first type for each user identifier of the first audience set and a targeted advertisement of a second type for each user identifier of the second audience set, the first type and second type each corresponding to a particular {segment} to users associated with the user identifiers of the corresponding first audience set and second audience set (paragraphs [0078], [0079]; Fig 5G As shown in FIG. 5G, marketing system 520 may provide marketing campaign information 545 to marketing platform 230. Marketing campaign information 545 may include information associated with a marketing campaign for products and/or services, a marketing budget for the marketing campaign, timing associated with the marketing campaign, information associated with the products/services, a number of advertisements for the marketing campaign, brands information for the products/services, etc. Marketing platform 230 may determine marketing channels 550 for correlated user segments and advertisements 540, based on marketing campaign information 545. Marketing channels 550 may include, for example, DMP/DSP/trading desks 240-1, mobile payment systems 240-2, retail systems 240-3, CRM systems 240-4, etc. Marketing platform 230 may provide the advertisements to marketing channels 550, as indicated by reference number 555. Marketing channels 550 may deliver advertisements 555 to user segments 525 in a variety of ways, as indicated by reference number 560 in FIG. 5G. For example, any of marketing channels 550 may deliver advertisements 555 via an online advertisement, a mobile advertisement, a SMS advertisement, a payment application, a POS/checkout device, an email advertisement, etc. As further shown in FIG. 5G, marketing channels 550 may deliver online advertisements 555 to user segments 525-2 and 525-3, may deliver mobile advertisements 555 to user segment 525-1, may deliver SMS advertisements 555 to user segment 525-3, may utilize a payment application for user segment 525-4, may utilize a POS/checkout device for user segment 525-5, and may deliver email advertisements 555 to user segment 525-6.) implement a first set of operations that causes an application executing on each computing device associated with each user identifier of the first audience set to present the targeted advertisement of the first type, by communicating, over one or more networks, with each computing device associated with each user identifier of the first audience set, and implement a second set of operations that causes an application executing on each computing device associated with each user identifier of the second audience set to present the targeted advertisement of the second type, by communicating, over the one or more networks, with each computing device associated with each user identifier (paragraphs [0078], [0079]; Fig 5G As shown in FIG. 5G, marketing system 520 may provide marketing campaign information 545 to marketing platform 230. Marketing campaign information 545 may include information associated with a marketing campaign for products and/or services, a marketing budget for the marketing campaign, timing associated with the marketing campaign, information associated with the products/services, a number of advertisements for the marketing campaign, brands information for the products/services, etc. Marketing platform 230 may determine marketing channels 550 for correlated user segments and advertisements 540, based on marketing campaign information 545. Marketing channels 550 may include, for example, DMP/DSP/trading desks 240-1, mobile payment systems 240-2, retail systems 240-3, CRM systems 240-4, etc. Marketing platform 230 may provide the advertisements to marketing channels 550, as indicated by reference number 555. Marketing channels 550 may deliver advertisements 555 to user segments 525 in a variety of ways, as indicated by reference number 560 in FIG. 5G. For example, any of marketing channels 550 may deliver advertisements 555 via an online advertisement, a mobile advertisement, a SMS advertisement, a payment application, a POS/checkout device, an email advertisement, etc. As further shown in FIG. 5G, marketing channels 550 may deliver online advertisements 555 to user segments 525-2 and 525-3, may deliver mobile advertisements 555 to user segment 525-1, may deliver SMS advertisements 555 to user segment 525-3, may utilize a payment application for user segment 525-4, may utilize a POS/checkout device for user segment 525-5, and may deliver email advertisements 555 to user segment 525-6.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include providing different segments with different types of advertising in order match the segments with the best advertising to increase likelihood of desired outcomes. Further, substituting the technique of selecting groups of clusters to receive one advertisement for the technique of sending different types of ads to each cluster is the simple substitution of one known element for another to obtain predictable results.
The combination does not expressly teach the ads having different types based on level of specificity with regard to item class.
Patel teaches {the types of ads} corresponding to a particular level of specificity associated with the requested item class  (paragraphs [0022] In particular embodiments, merchants create advertisements which may include, for example, one or more offers to sell items at a particular price. For example, an advertisement may cover specific items or services, general categories of items or services, or any item or service that the merchant sells or provides. For example, the merchant may: (1) create an advertisement that includes an offer to sell a particular new, 42 inch plasma television for $899; (2) an coupon for 10% off of all televisions; or (3) a coupon for 10% off all items in the merchant's store. [0023] In various embodiments, the system may communicate the user's shopping preferences to one or more merchants accessing the system, and the appropriate merchants may in turn tailor their created advertisements to meet the user's shopping preferences. In particular embodiments, the merchants may use the system to "push" such advertisements to particular users, or particular groups of users. In various embodiments, merchants may associate merchant preferences with the created advertisements, which may serve to define the type of users to whom the created advertisements may be sent (e.g., the system may be configured to only send advertisements to users who satisfy certain criteria--even if the advertisement would satisfy the users' shopping preferences.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include providing ads based on different levels of specificity regarding item class as taught by Patel in order to appeal to different levels of user interest. Further, providing ads based on different levels of specificity regarding item class is the use of a known technique used to improve similar devices/methods in the same way.

Wu, Srivastava, and Patel teach the limitations of claim 1. As per claim 3:

 Wu further teaches wherein the targeted advertising is presented during the requested future time period (paragraph [0051], [0056]-[0058], [0074]-[0076] A scheduling/arbitration module 335 receives the recommendations from the targeting and personalization modules and schedules appropriate advertisements and arbitrate conflicts within or across the various channels 340 (also referred to as "touchpoints") specified by the campaign. When an advertiser wishes to market a product falling within subcategory A during the specified timeframe (January 1st-3rd), the system uses the clusters identified in the sets 710a, 710b, and 710c to build an audience to target.)


Wu, Srivastava, and Patel teach the limitations of claim 1. As per claim 5:

 Wu further teaches wherein the at least one processor is configured to execute instructions to further: send a response message identifying the first audience set to the computing device of the operator (paragraph [0050], [0051], [0096], Fig 11, element 1105d The selected audience is displayed to the user. Once the desired audience 355 is identified by the targeting module 325, the system can access the stored contextual insights 375 and combine them with real-time or near real-time context 385 to produce a set of products or messages that are relevant to an audience set (e.g., in a one-to-many marketing scenario). Similarly, a personalization module 330, working independently or in conjunction with targeting module 325, can access the stored contextual insights 375 to identify a particular product from the selected product or products to target to each consumer or consumer household within the targeted audience (i.e. one-to-one marketing scenario). For example, the personalization module 330 can determine that household "A" should be targeted with the particular salty snack "pretzels" from within the specified product category. As will be described in additional detail with respect to FIGS. 7 and 8, the selection of the optimum audience to target can rely upon the time and location at which the advertisements will be presented. A scheduling/arbitration module 335 receives the recommendations from the targeting and personalization modules and schedules appropriate advertisements and arbitrate conflicts within or across the various channels 340 (also referred to as "touchpoints") specified by the campaign. Though depicted here separately from the system 205 (as the domain expertise for each channel may often be distinct from the systems' functions), in some embodiments, the system 205 may integrate various channel communication functionality. To the extent that scheduling or channel conflicts arise, the scheduling/arbitration module 335 reconciles the desired channels across or between various campaigns. For example, a retail organization may want to run a digital coupon campaign to target its customers via weekly email on their mobile devices when they shop in or near the retail organization's store. The retail organization may wish to issue 10 eligible one-time redeemable coupon offers that are highly relevant to a particular shopper as determined by targeting module 325 and/or personalization module 330. Due to the constraint of each touchpoint's message display real-estate, in some embodiments the scheduling/arbitration module 335 can anticipate the display limitations, and only select 2 coupons to be embedded in the weekly email and 1 coupon on the mobile devices. Furthermore, after the shopper in the store has redeemed the coupon previously presented on the shopper's mobile device, the scheduling/arbitration module 335 can identify a different coupon to present next time (since the previously selected coupon will no longer be relevant). The performance of campaign advertisements and responses delivered via different channels may be measured by the system 205, the retail organizations 215 or third parties 235, and used as feedback by the system to improve the targeting and personalization algorithms)

Wu, Srivastava, and Patel teach the limitations of claim 1. As per claim 6:

 Wu further teaches wherein the first time period is prior to the requested future time period and associated with the plurality of user identifiers (paragraphs [0054], [0055] In general, each data feed can be represented as a variable before the system 205 applies. Machine learning methods can be applied to this dataset at block 410 to determine correlations between these variables. The machine learning methods can consequently identify the variables' influence including their ability to trigger statistically significant changes in consumer behavior. For example, as an ultraviolet (UV) index becomes higher, one may naively infer that sunscreen products should be promoted. However, after applying the machine learning predictive modeling, the system may discover that a very high UV index (8, 9, 10) and even an extreme UV index at 11 do not generate more sales of sunscreen products in, e.g., Miami, Fla. However, a modestly high UV index (6, 7) may generate more sales of sunscreen in Seattle, Wash. The system may also determine that when a very high UV index (8) was reached, sunscreen products may be selling at an usually high rate in Seattle. As demonstrated by this example, the machine learning may be specifically configured to recognize outliers and irregular behavior associated with contextual patterns.)

Wu, Srivastava, and Patel teach the limitations of claim 6. As per claim 7:


Wu further teaches wherein the requested future time period is a seasonal time period (paragraph [0075], [0082] As discussed herein, machine learning classification and clustering algorithms were applied to the 3P Asset 660 and its associated contextual indices in order to generate the depicted subcategory clusters or micro-segments. Following the correlation determinations provided by the machine learning phase, the system divided the population into different clusters for each time segment (here one day in a month) based upon the population's propensity to purchase each beverage subcategory on a given day. Using the contextual data in the data asset the system can create scores that describe changes in customer behavior given different weather conditions (hot weather, cold weather, snow, rain, etc.) and other contextual events (Black Friday, Easter, Local Sporting Events, etc.) at, e.g., the zip code level. Over time as the system learns more about individual customers the system can augment the table with custom contextual scores for each customer as well as perceptiveness to different forms of contact (email, Facebook.RTM., mobile, etc.).

Wu, Srivastava, and Patel teach the limitations of claim 6. As per claim 8:

 Wu further teaches wherein the requested future time period is a non-seasonal time period and the first time period is earlier than that of the historical transaction data, the historical transaction data is of a historical time period subsequent to the training transaction period and prior to the requested future time period (paragraph [0025], [0051], [0072], [0082] Based upon the associated timestamps, the system in some embodiments is able to ensure that the data remains relevant by constantly removing or discounting data as time passes. For example, historic data can be removed from the dataset after a time period has elapsed. The time periods can also vary depending on the type of contextual data. For example, certain contextual data may have a long lifespan and the system can use the data for several years. However, other contextual data may have a short lifespan and the system can discard or renew the data, e.g., every quarter. In addition to or in lieu of discarding older contextual data, the system can discount the effect of older data by applying a weighting factor to the data in some embodiments. For example, in targeting algorithms, data more than a year old can be weighted at 50% of the value of data that is less than a year old. Using the contextual data in the data asset the system can create scores that describe changes in customer behavior given different weather conditions (hot weather, cold weather, snow, rain, etc.) and other contextual events (Black Friday, Easter, Local Sporting Events, etc.) at, e.g., the zip code level. Over time as the system learns more about individual customers the system can augment the table with custom contextual scores for each customer as well as perceptiveness to different forms of contact (email, Facebook.RTM., mobile, etc.) )


Wu and Srivastava teach the limitations of claim 6. As per claim 9:

 Wu further teaches wherein the requested future time period is a non-seasonal time period and the first time period is of a time immediately prior to the historical transaction data (paragraph [0025] Based upon the associated timestamps, the system in some embodiments is able to ensure that the data remains relevant by constantly removing or discounting data as time passes. For example, historic data can be removed from the dataset after a time period has elapsed. The time periods can also vary depending on the type of contextual data. For example, certain contextual data may have a long lifespan and the system can use the data for several years. However, other contextual data may have a short lifespan and the system can discard or renew the data, e.g., every quarter. In addition to or in lieu of discarding older contextual data, the system can discount the effect of older data by applying a weighting factor to the data in some embodiments. For example, in targeting algorithms, data more than a year old can be weighted at 50% of the value of data that is less than a year old.)

Wu, Srivastava, and Patel teach the limitations of claim 10. As per claim 11:

  Wu further teaches wherein the datastore comprises transaction data organized by times, item classes, and the plurality of user identifiers (paragraphs [0041]-[0043] The stored information includes times in which items were purchased, who purchased them, and what category or subcategory of item was purchased.)


Wu, Srivastava, and Patel teach the limitations of claim 10. As per claim 13:

Wu further teaches wherein the request identifies an additional time period and an additional item class, and wherein the computing device is configured to retrieve, from the datastore, the set of user identifiers based on the both the requested future time period and the additional time period, and both the requested item class and the additional item class (paragraph [0046] The system 205 also receives information about a desired campaign goal 320 from, e.g., an advertiser. The campaign goal can include a timeframe for a campaign (time period), a product or set of products (e.g., a product category (item class)) for a campaign, and one or more channels and touchpoints through which the campaign is to be distributed.)  Examiner Comment: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. The examiner finds that merely repeating the process for a second time period and second item has no patentable significance as no new or unexpected result is achieved.).


Wu and Srivastava teach the limitations of claim 16. As per claim 20:

 Wu further teaches wherein the requested future time period and the requested item class are received over a network  (paragraphs [0099]-[0100] In addition, the data structures and message structures may be stored or transmitted via a data transmission medium, e.g., a signal on a communications link. Various communications links may be used, e.g., the Internet, a local area network, a wide area network, or a point-to-point dial-up connection.)

Claims 2, 14, and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2016/0125456) in view of Srivastava et al (US 2016/0063538) in view of Patel et al (US 2014/0100959)in view of Kaul et al (US 2019/0236652)

Wu, Srivastava, and Patel teach the limitations of claims 1, 10, and 16. As per claims 2, 14, and 17:

The combination does not expressly teach identifying the threshold value based on a budget value.
Kaul teaches identify the first range of threshold values based on budget data received from the computing device operator (paragraph [0022] In some embodiments, the processor 101 is configured for selecting a subset 112 of the pool 106 of in-store purchasers having similarity scores (with respect to the seed set 125) above a predetermined threshold. The threshold can be adjusted by the user, based on the advertising budget. If the advertising budget is high enough to target a large fraction of the pool 106 with advertising, the threshold is set to a low value close to zero. If the advertising budget is low, and the user wishes to target only a small fraction of the pool 106 having the greatest likelihood of conversion, the threshold is set to a low value close to zero. Once the threshold is applied, and the subset 112 of the pool 106 to be targeted by advertising is identified, the processor can initiate rendering of advertisements for the online store to the subset 112 of the pool of in-store purchasers.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include identifying the threshold value based on a budget as taught by Kaul in order to determine the size of the pool of users that they wish to target (paragraph [0022]). Further, adjusting a threshold value based on the budget is the use of a known technique used to improves similar devices/methods in the same way.

Claim 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2016/0125456) in view of Srivastava et al (US 2016/0063538) in view of Patel et al (US 2014/0100959) in view of Mitra et al (US 2016/0225014)

Wu, Srivastava, and Patel teach the limitations of claim 16. As per claim 18:

The combination does not expressly teach the statistical model being logistic regression.
Mittra teaches wherein the trained statistical model expresses a logistic regression  (paragraph [0042] In an example, the method includes learning from the previous online advertising campaign that is similar to the present online advertising campaign to predict a probability of conversion of a consumer when exposed to an impression of the present online advertising campaign. A targeted audience for the present online advertising campaign may be built based on the predicted probability of conversion for each of a plurality of consumers. For example, advertisement impression data related to the previous online advertising campaign and product conversion data related to the product associated with the previous online advertising campaign may be utilized in a L1-regularized logistic regression model to predict the probability of conversion of each consumer when exposed to an impression of the present online advertising campaign.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include logistic regression as the statistical model as logistic regression is a standard technique for modeling and predicting binary responses based on information about a set of regressor variables. (paragraph [0042]). Further, the use of logistic regression is the use of a known technique used to improve similar devices/methods in the same way.

Claim 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2016/0125456) in view of Srivastava et al (US 2016/0063538) in view of Patel et al (US 2014/0100959) in view of Torrens et al (US 2014/0365314)

Wu, Srivastava, and Patel teach the limitations of claim 16. As per claim 19:


The combination does not expressly teach using either supervised learning, unsupervised learning, or reinforcement learning.
Torrens teaches wherein the trained statistical model is trained using either supervised learning, unsupervised learning, or reinforcement learning (paragraph [0119] Machine Learning techniques can be applied to learn a model that predicts the likelihood of a user to purchase in a category. Supervised Learning is a family of Machine Learning algorithms that could be applied to solve this problem. Supervised learning is the machine learning task of inferring a function from labeled training data. The training data consist of a set of training examples. In supervised learning, each example is a pair consisting of an input object (typically a vector) and a desired output value (also called the supervisory signal). A supervised learning algorithm analyses the training data and produces an inferred function, which is called a classifier (if the output is discrete) or a regression function (if the output is continuous). The inferred function should predict the correct output value for any valid input object.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include supervised learning as taught by Torrens in order to predict the likelihood of a user purchase in a category (paragraph [01119]). Further, the use of supervised learning is the use of known technique used to improve similar devices/methods in the same way.

Response to Arguments

Applicant’s arguments with regard to previous rejections under 35 USC 112 are found persuasive based on current amendments. As a result such rejection has been withdrawn.
The examiner has considered but does not find persuasive applicant’s arguments with regard to rejections under 35 USC 101. Applicant argues that the examiner has not adequately shown that the claims are directed to abstract ideas. The examiner respectfully disagrees. The examiner points out both the overall subject matter and cited the specific claim language that make up the abstract idea. Further the examiner even cites to applicant’s own specification where the invention is described as being related to identifying audience sets for a marketing campaign period (paragraph [0001]). Further, the inclusion of generic computing components does not save the claims from abstraction under the present 101 analysis. Further, the generic use of machine learning is addressed with regard to the additional elements.
With regard to practical application the examiner respectfully disagrees. As pointed out above, the additional elements merely include instructions to implement the abstract idea using generic computing components. The generic computing components act only as a tool to implement the abstract idea. Further, such generic computing components provide no more than a general link to a particular technological environment or field of use (i.e. on a computer). Further, under broadest reasonable interpretation, machine learning is merely an iterative process of analyzing data and updating a model. Additionally machine learning appears to be at best tangentially related to the invention and the claims merely recite a high level generic reference to machine learning and thus is further considered as insignificant extra solution activity. With regard to a distributed architecture the examiner finds nothing in the claims that improves the field of distributed architectures. Further it is not even clear that the claims implement some sort of distributed architecture. As presently claimed the various computing devices merely send and receive data to one another. As noted above, the generic computing components merely act as a tool to implement the abstract idea and provide a general link to a computing environment.  The problem of sponsor entities not having direct access to a customer base is not a technical problem nor does the invention provide a technical solution so said problem. All the claim appears to do is gather transaction data and store it for analysis.
With regard to inventive concept the examiner respectfully disagrees. Nothing in the claims is directed to an inventive concept regarding the use of technology or that is considered an improvement to a technical field. The claims merely use generic computing components to perform the abstract idea. Further, the machine learning is recited at a high level and provides nothing that can be construed as an improvement to machine learning itself. Under broadest reasonable interpretation, machine learning is little more than applying known mathematical algorithms to a set of data to create a model. Then using the model to predict or analyze new data. As a result such rejections have been maintained.
Applicant’s arguments with regard to rejections under 35 USC 103 are moot in light of new grounds of rejection which have been necessitated by amendment.

Conclusion

The following are a list of relevant prior arts that have not been relied upon:
Burstein et al (US 10,565,622) – logistic regression for probability of conversion
Mangipudi et al (US 2016/0171540) – determining probability of purchasing an item based on past transaction history and periodicity of purchases
Davis (US 2004/0034570) – determining probability of a purchase based on purchases in class and correlated with time period

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688